JOHN R. GIBSON, Circuit Judge,
dissenting from the denial of rehearing en banc, joined by Judges McMILLIAN, BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
I would grant rehearing en banc in this ease simply to summarily dispose of the discussion of the law of the case doctrine in Part II B.
I have no quarrel with the opinion’s statement of the governing principles and authorities. Ordinarily one would not write simply to disagree with the way an opinion is worded. In this case, however, the panel opinion engages in a lengthy discussion and concludes that the first panel’s opinion was correct. The power to conclude that an earlier opinion is correct carries with it the concomitant power to determine that it is incorrect. This is an area of substantial significance that I believe should be considered by the entire court. The burden was on Liberty Mutual to show that the first panel opinion was clearly erroneous, and in my view it came nowhere close to meeting this burden, and summary disposition was in order.
I view the issue as one of serious institutional significance. This court has had a substantial increase in filings in the last years, mirroring the increase in the federal courts of appeals nationally. There were 2,049 filings in the year ending June 30,1986, and 3,185 in the year ending the same date 1993. Here, in a diversity case, the panel has meticulously retraced the steps of the first panel. This practice encourages litigants in future cases to seek reconsideration of issues that should have been put to rest.
As an institution, we simply cannot reexamine earlier decisions and keep pace with this increased workload. Wrist-Rocket Mfg. Co. v. Saunders Archery Co., 578 F.2d 727 (8th Cir.1978), is one of the few cases where a panel has held that an earlier panel’s opinion was in error. I think we should delineate as a court en banc, what extraordinary circumstances would constitute clear error justifying full treatment by a later panel. See Christianson v. Colt Industries Operating Corp., 486 U.S. 800, 817, 108 S.Ct. 2166, 2178, 100 L.Ed.2d 811 (1988).
I would affirm, but I would do so without extended discussion of Liberty Mutual’s attempt to relitigate the first panel’s decision. The law of the case doctrine is important to litigants, trial courts, and this court, and should not be watered down. We should not encourage repeated appeals by the “obstinate litigant.” Roberts v. Cooper, 61 U.S. (20 How.) 467, 481, 15 L.Ed. 969 (1857), quoted in White v. Murtha, 377 F.2d 428, 431 (5th *574Cir.1967), adhered to on rehearing, 381 F.2d 34 (5th Cir.1967). Certainly, the panel did not intend such a result, but I am concerned that this subliminal message will emanate from its opinion.